DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Do et al. (U.S 2016/0300817) (of record).
As to claim 1,  Do et al. disclose in Fig. 5h a semiconductor device package, comprising:
a substrate (“substrate or interposer” 210) (Fig. 5h, para. [0039]); a first conductive post (see a first “conductive pillar or pillar” 280) disposed on the substrate (“substrate or interposer” 210) (Fig. 5h, para. [0046]); and a second conductive post (see a second “pillar” 280 adjacent to a first “conductive pillar or pillar” 280) disposed on the substrate (“substrate or interposer” 210) (Fig. 5h, para. [0046]); wherein the first conductive post (see a first “conductive pillar or pillar” 280) electrically connects with the second conductive post (see a second “pillar” 280 adjacent to a first “conductive pillar or pillar” 280) by the substrate (“substrate or interposer” 210) {see Fig. 5h, the first conductive post 280 and the second conductive post 280 are electrically connecting together through substrate 210 and die/chip 124}; wherein the first and second conductive posts (“conductive pillar or pillar” 280, 280) each includes an external contact (see “electrically 
As to claim 2, as applied to claim 1 above, Do et al. disclose in Fig. 5h all claimed limitations including the limitation wherein the substrate includes a first pad (see a first pad corresponding to a first “bump” 134 on bottom surface of substrate 210, Fig. 5h) exposed from a first surface (bottom surface) of the substrate (210) and a second pad (see a second pad corresponding to a second “bump” 134 on bottom surface of substrate 210, Fig. 5h) exposed from the first surface (bottom surface), wherein the first conductive post (see a first “conductive pillar or pillar” 280) electrically connects with the second conductive post (see a second “pillar” 280 adjacent to a first “conductive pillar or pillar” 280) through the first pad (see a first pad corresponding to a first “bump” 134 on bottom surface of substrate 210, Fig. 5h) and the second pad (see a second pad corresponding to a second “bump” 134 on bottom surface of substrate 210, Fig. 5h) (see Fig. 5h, para. [0039]-[0047]).  
As to claim 3, as applied to claim 1 above, Do et al. disclose in Fig. 5h all claimed limitations including the device package further comprising an electronic component (“semiconductor die” 124) disposed on the substrate (210), wherein the first conductive post (see a first “conductive pillar or pillar” 280) electrically connects with the second conductive post (see a second “pillar” 280 adjacent to a first “conductive pillar or pillar” 280) through the electronic component (“semiconductor die” 124) (see Fig. 5h, para. [0032]-[0034], [0040]-[0047]). 
As to claim 4, as applied to claims 1 and 3 above, Do et al. disclose in Fig. 5h all claimed limitations including the limitation wherein the substrate includes a first pad (see a first pad corresponding to a first “bump” 134 on bottom surface of substrate 210, Fig. 5h) exposed from a 
As to claim 6, as applied to claims 1 and 3 above, Do et al. disclose in Fig. 5h all claimed limitations including the limitation wherein the substrate (210) includes a dielectric layer (“insulating or passivation layers” 220) and a conductive via (“conductive layers” 222) penetrating the dielectric layer (“insulating or passivation layers” 220) (Fig. 5h, para. [0039]), the first conductive post (see a first “conductive pillar or pillar” 280) electrically connects with the second conductive post (see a second “pillar” 280 adjacent to a first “conductive pillar or pillar” 280) through the electronic component (“semiconductor die” 124) and the conductive via (“conductive layers” 222) (para. [0039]-[0041], [0046]-[0047]). 
As to claim 8, as applied to claims 1 and 3 above, Do et al. disclose in Fig. 5h all claimed limitations including the limitation wherein the electronic component (“semiconductor die” 124) includes an active component (see para. [0033]) and wherein an insulating layer (“encapsulant or molding compound” 240) is disposed between the electronic component (“semiconductor die” 124) and the substrate (210) (Fig. 5h, para. [0042]).
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (U.S 2016/0300817) (of record) in view of KESER et al. (U.S 2017/0077053) (of record). 
As to claims 10, 11 and 13, as applied to claims 1 and 2 above, Do et al. disclose in Fig. 5h all claimed limitations including the limitation wherein the substrate includes a dielectric layer (“insulating or passivation layers” 220) covering a portion of the first pad (see a first pad corresponding to a first “bump” 134 on bottom surface of substrate 210, Fig. 5h) and a portion of the second pad (see a second pad corresponding to a second “bump” 134 on bottom surface of substrate 210, Fig. 5h)  (see Fig. 5h, para. [0039]). 
Do et al. do not disclose the dielectric layer contacts the first adhesive layer and the second adhesive layer; wherein the substrate includes a dielectric layer separated from the first pad and the second pad, the first adhesive layer contacts the dielectric layer, an upper surface and a lateral surface of the first pad, the second adhesive layer contacts the dielectric layer, an upper 
KESER et al. disclose in Fig. 2A a semiconductor device package comprising: a first adhesive layer (see first “solder joint” 260) electrically connecting first conductive post (see first “conductive pillar” 240) to the first pad (see first “pad” 250) and a second adhesive layer (see second “solder joint” 260) electrically connecting second conductive post (see second “conductive pillar” 240)  to the second pad (see second “pad” 250) (Fig. 2A, para. [0025]-[0026]); the second adhesive layer (see first and second “solder joint” 260) (see Fig. 2A, para. [0025]); wherein the substrate (212) includes a dielectric layer (“dielectric material” 212) separated from the first pad (first “pad” 250) and the second pad (second “pad” 250), the first adhesive layer (see first “solder joint” 260) contacts the dielectric layer (“dielectric material” 212), an upper surface and a lateral surface of the first pad (first “pad” 250), the second adhesive layer (see second “solder joint” 260) contacts the dielectric layer (“dielectric material” 212), an upper surface and a lateral surface of the second pad (second “pad” 250) (see Fig. 2A); and  wherein the first adhesive layer (see first “solder joint” 260) surrounds a portion of the lateral surface of the first conductive post (see first “conductive pillar” 240) (see Fig. 2A).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Do et al. by having a first adhesive layer electrically connecting first conductive post to the first pad and a second adhesive layer electrically connecting second conductive post to the second pad, the dielectric layer contacts the first adhesive layer and the second adhesive layer; wherein the substrate includes a dielectric layer separated from the first pad and the second pad, the first adhesive layer contacts the dielectric layer, an upper surface and a lateral surface of the first pad, the second adhesive layer .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (U.S 2016/0300817) (of record) in view of KESER et al. (U.S 2017/0077053) (of record) as applied to claims 1 and 5 above, and further in view of Steiert et al. (U.S 2017/0081175) (of record). 
As to claim 12, as applied to claims 1 and 5 above, Do et al. and KESER et al.  disclose all claimed limitations except for the limitation wherein the first adhesive layer comprises conductive particles and an adhesive.
Steiert et al. disclose in Fig. 5A a package comprising: the first adhesive layer (comprising “a ring-like structure 56 of an adhesive or a glue” and “metal particles 56.1”, para. [0054], [0056])  comprises conductive particles (“metal particles 56.1”, para. [0054], [0056]) and an adhesive (“a ring-like structure 56 of an adhesive or a glue”, para. [0054]) (see Fig. 5A, para. [0054], [0056]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify references of Do et al. and KESER et al. by having the first adhesive layer comprises conductive particles and an adhesive as taught by Steiert et al. in to provide electrical conductivity to the filled material (see para. [0056] in Steiert et al.).

Allowable Subject Matter
Claims 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
A semiconductor device package comprising: a first adhesive layer disposed between the first surface and the conductive post, the first adhesive layer comprising conductive particles and an adhesive; an electronic component disposed on the first surface of the carrier; and an insulating layer encapsulating the conductive post, wherein a portion of the side surface of the conductive post is exposed from the first adhesive layer, in combination with other claimed features, as recited in independent claim 14.  Claims 15-17, and 19-20 are dependent upon independent claim 14, and are therefore allowed.
A semiconductor device package comprising: a first adhesive layer disposed between the first surface and the conductive post, the first adhesive layer comprising conductive particles and an adhesive; and an insulating layer encapsulating the electronic component and conductive post, wherein the carrier includes a first pad in contact with the first surface and a dielectric layer in contact with the first surface, the dielectric layer separated from the first pad by the first adhesive layer, in combination with other claimed features, as recited in independent claim 18.

Response to Arguments
Applicant's arguments filed on 12/01/2021 have been fully considered but they are not persuasive.
Applicant argued that Do does not teach or suggest that “the first conductive post electrically connects with the second conductive post by the substrate”, as recited in claim 1.  
In response, Applicant’s argument is respectfully traversed because Fig. 5h clearly disclose each pillar 280 electrically connected to a semicodnuctor die 124 through the substrate (“interposer” 210) (see Fig. 5h below and para. [0041]).  One skilled in the art has known that each single pillar 280 is electrically connected to the substrate (“interposer” 210) and a semiconductor die 124, and thus all the pillars 280 (in the “PI-FOP” 380, Fig. 5h) are electrially connecting together.  And thus the first conductive post (as annotated in Fig. 5h below) electrically connects with the second conductive post (as annotated in Fig. 5h below) by the substrate (“interposer” 210). 


    PNG
    media_image1.png
    529
    972
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Scanlan et al. (U.S. 2017/0077022).        
                                      
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

         Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817         
February 25, 2022